

Exhibit 10.12


EXECUTION VERSION


SECOND AMENDED & RESTATED EMPLOYMENT AGREEMENT


This Second Amended & Restated Employment Agreement (the “Agreement”), entered
into on September 4, 2018, is made by and between James D. DeVries (the
“Executive”) and ADT LLC, a Delaware limited liability company (together with
any of its subsidiaries and Affiliates as may employ the Executive from time to
time, and any and all successors thereto, the “Company”).


RECITALS


A.The parties hereto have previously entered into an employment agreement, dated
December 14, 2016, which was subsequently amended and restated on December 19,
2017 (the “Prior Agreement”).


B.The parties hereto wish to amend and restate the Prior Agreement in its
entirety as set forth herein.


C.It is the desire of the Company to assure itself of the continued services of
the Executive by engaging the Executive to perform services under the terms
hereof.


D.The Executive desires to continue providing services to the Company on the
terms herein provided.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:


1.Certain Definitions.


(a)    “Action” shall have the meaning set forth in Section 10.


(b)    “ADT Inc.” shall mean ADT Inc., a Delaware corporation and indirect
parent of the Company.


(c)    “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with
such Person, where “control” shall have the meaning given such term under Rule
405 of the Securities Act of 1933, as amended.


(d)
“Agreement” shall have the meaning set forth in the preamble hereto.



(e)
“Annual Base Salary” shall have the meaning set forth in Section 3(a).



(f)
“Annual Bonus” shall have the meaning set forth in Section 3(b).



(g)
“Board” shall mean the Board of Directors of ADT Inc.



(h)    The Company shall have “Cause” to terminate the Executive’s employment
pursuant to Section 4(a)(iii) hereunder upon (i) the Executive’s conviction of,
or plea of nolo contendere to, any felony or other crime involving either fraud
or a breach of the Executive’s duty










--------------------------------------------------------------------------------




of loyalty with respect to ADT Inc., the Company or any subsidiaries or other
Affiliates thereof, or any of its customers or suppliers that results in
material injury to ADT Inc., the Company or any of their subsidiaries, (ii) the
Executive’s substantial and repeated failure to perform duties as reasonably
directed by the Board (not as a consequence of Disability) after written notice
thereof and failure to cure within ten (10) days, (iii) the Executive’s fraud,
misappropriation, embezzlement, or material misuse of funds or property
belonging to ADT Inc., the Company or any of their subsidiaries, (iv) the
Executive’s willful violation of the written policies of ADT Inc., the Company
or any of their subsidiaries or Affiliates, or other willful misconduct in
connection with the performance of his duties that in either case results in
material injury to ADT Inc., the Company or any of their subsidiaries, after
written notice thereof and failure to cure within ten days, (v) the Executive’s
material breach of the Agreement that results in material injury to ADT Inc.,
the Company or any of their subsidiaries, and failure to cure such breach within
ten (10) days after written notice, or (vi) the Executive’s breach of the
confidentiality or non-disparagement provisions (excluding unintentional
breaches that are cured within ten (10) days after the Executive becomes aware
of such breaches, to the extent curable) or the non-competition and
non-solicitation provisions to which the Executive is subject, including without
limitation Sections 6 and 7 hereof, that results in material injury to ADT Inc.,
the Company or any of their subsidiaries.


(i)
“Code” shall mean the Internal Revenue Code of 1986, as amended.



(j)“Company” shall, except as otherwise provided in Sections 6 and 7, have the
meaning set forth in the preamble hereto.


(k)“Date of Termination” shall mean (i) if the Executive’s employment is
terminated by his death, the date of his death, (ii) if the Executive’s
employment is terminated pursuant to Section 4(a)(ii)-(vi), the date specified
or otherwise effective pursuant to Section 4(b), or (iii) if the Executive’s
employment is terminated upon expiration of the Term due to either party’s non-
renewal in accordance with Section 2(b), the last day of the then-current Term.


(l)“Disability” shall mean the disability of the Executive caused by any
physical or mental injury, illness, or incapacity as a result of which Executive
has been unable to effectively perform the essential functions of Executive's
duties for a continuous period of more than 120 days or for any 180 days
(whether or not continuous) within a 365-day period, as determined by the Board
in good faith.


(m)“Effective Date” shall mean December 1, 2018 (or the day immediately
following such earlier date on which the current Chief Executive Officer of ADT
Inc. ceases to be the Chief Executive Officer of ADT Inc. and its subsidiaries
and Affiliates).


(n)
“Executive” shall have the meaning set forth in the preamble hereto.



(o)The Executive shall have “Good Reason” to resign from his employment pursuant
to Section 4(a)(v) in the event that any of the following actions are taken by
the Company or any of its subsidiaries without his consent: (i) a decrease in
the Executive’s annual Base Salary, (ii) a decrease in the Executive’s Target
Bonus, (iii) any failure by the Company to pay any material compensation due and
payable to Executive in connection with his employment or the employment
agreement, (iv) any material diminution of the duties, responsibilities,
authority, positions, or titles


2
Doc#: US1:12259230v9

--------------------------------------------------------------------------------




Exhibit 10.12


of the Executive, (v) the Company’s requiring Executive to be based at any
location more than thirty (30) miles from the Boca Raton, Florida, area, or (vi)
any material breach by the Company of any term or provision of the Agreement;


provided, however, that none of the events described in the foregoing clauses
shall constitute Good Reason unless the Executive has notified the Company in
writing describing the events that constitute Good Reason within forty-five (45)
days following the first occurrence of such events and then only if the Company
fails to cure such events within thirty (30) days after the Company’s receipt of
such written notice.


(o)
“Initial Term” shall have the meaning set forth in Section 2(b).



(p)
“Notice of Termination” shall have the meaning set forth in Section 4(b).



(q)“Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority, or other entity of whatever
nature.


(r)
“Proprietary Information” shall have the meaning set forth in Section 7(a).



(s)
“Severance Period” shall have the meaning set forth in Section 5(b)(i).



(t)
“Target Bonus” shall have the meaning set forth in Section 3(b).



(u)
“Term” shall have the meaning set forth in Section 2(b).



2.
Employment.



(a)    In General. The Company shall continue to employ the Executive, and the
Executive shall continue in the employment of the Company, for the period set
forth in Section 2(b), in the position set forth in Section 2(c), and upon the
other terms and conditions herein provided.


(b)    Term of Employment. The initial term of employment under this Agreement
(the “Initial Term”) shall be for the period beginning on the May 23, 2016, and
ending on May 23, 2021, unless earlier terminated as provided in Section 4. The
Initial Term shall automatically be extended for successive one (1) year periods
(together with the Initial Term, the “Term”), unless either party hereto gives
notice of the non-extension of the Term to the other party no later than ninety
(90) days prior to the expiration of the then-applicable Term.


(c)
Position and Duties.



(i)    Prior to the Effective Date, the Executive shall serve as President of
ADT Inc. with responsibilities, duties, and authority customary for such
position. As of the Effective Date, the Executive shall (i) cease serving as
President of ADT Inc. and its subsidiaries and Affiliates and (ii) serve as
Chief Executive Officer of ADT Inc. with responsibilities, duties, and authority
customary for such position. Such duties, responsibilities, and authority may
include services for one or more subsidiaries of ADT Inc. (including, but not
limited to, the Company).




3
Doc#: US1:12259230v9

--------------------------------------------------------------------------------




Exhibit 10.12


Prior to the Effective Date, the Executive shall report to the Chief Executive
Officer of the Company. As of the Effective Date, the Executive shall report to
the Board. The Executive agrees to observe and comply with the Company’s rules
and policies as adopted from time to time by the Company. The Executive shall
devote his full business time, skill, attention, and best efforts to the
performance of his duties hereunder; provided, however, that the Executive shall
be entitled to
(A)serve on civic, charitable, and religious boards and, with advance notice to
the Board, one (1) for-profit board of directors, and (B) manage the Executive’s
personal and family investments, in each case, to the extent that such
activities do not materially interfere with the performance of the Executive’s
duties and responsibilities hereunder, are not in conflict with the business
interests of the Company or its Affiliates, and do not otherwise compete with
the business of the Company or its Affiliates.


(ii)    As of the Effective Date, the Executive will be appointed as a member of
the Board. During the Term, but following the Effective Date, ADT Inc. shall
nominate the Executive for re-election as a director of ADT Inc. upon the
expiration of the Executive’s initial term as a director and upon the expiration
of each subsequent term thereafter.


(iii)    The principal place of the Executive’s employment shall be the
Company’s corporate headquarters in Boca Raton, Florida. The Executive shall
perform his duties and responsibilities to the Company at such principal place
of employment and at such other location(s) to which the Company may reasonably
require the Executive to travel for Company business purposes.


3.
Compensation and Related Matters.



(a)    Annual Base Salary. During the Term, but prior to the Effective Date, the
Executive shall receive a base salary at a rate of six hundred seventy-five
thousand dollars ($675,000) per annum, which shall be paid in accordance with
the customary payroll practices of the Company, subject to annual review and
possible increase (but not decrease) as determined by the Board in its sole
discretion (the “Annual Base Salary”). As of the Effective Date, the Executive’s
Annual Base Salary shall be increased to one million dollars ($1,000,000).


(b)    Annual Bonus. With respect to each calendar year that ends during the
Term, the Executive shall be eligible to receive an annual cash bonus (the
“Annual Bonus”). Prior to the Effective Date, the Executive will have a target
Annual Bonus amount equal to one hundred percent (100%) of the Annual Base
Salary (the “Target Bonus”). As of the Effective Date, the Executive’s Target
Bonus shall be increased to one hundred twenty-five percent (125%) of the Annual
Base Salary. For calendar year 2018, the Executive’s Annual Bonus shall be
determined using a weighted average of the Executive’s pre- and post-Effective
Date Target Bonus opportunities (i.e., assuming an Effective Date occurring on
December 1, 2018, 11/12ths of $675,000, plus 1/12th of $1,250,000). The
Executive’s actual Annual Bonus for a given year, if any, shall be determined on
the basis of the Executive’s and/or the Company’s attainment of objective
financial and/or other subjective or objective criteria established by the Board
and communicated to the Executive at the beginning of such year. Each such
Annual Bonus shall be payable on such date as is determined by the Board, but in
any event within the period required by Section 409A of the Code such that it
qualifies as a “short-term deferral” pursuant to Section 1.409A-1(b)(4) of the
Department of Treasury Regulations (or any successor thereto).




















4
Doc#: US1:12259230v9

--------------------------------------------------------------------------------



Exhibit 10.12


Notwithstanding the foregoing, no Annual Bonus shall be payable with respect to
any calendar year unless the Executive remains continuously employed with the
Company on the date of payment; provided, however, that notwithstanding the
foregoing, the Executive shall be entitled to a prorated portion of the Annual
Bonus payable with respect to any calendar year in which his employment ends as
a result of the Company’s non-extension of the Term pursuant to Section 2(b)
(provided that such termination would not have constituted a termination for
Cause under this Agreement), determined on a daily basis, based solely on the
actual level of achievement of the applicable performance goals for such year,
and payable if and when annual bonuses are paid to other senior executives of
the Company with respect to such year, but in any event within the period
required by Section 409A of the Code such that it qualifies as a “short-term
deferral” pursuant to Section 1.409A-1(b)(4) of the Department of Treasury
Regulations (or any successor thereto).


(c)    Benefits. During the Term, the Executive shall be entitled to participate
in the employee benefit plans, programs, and arrangements of the Company now
(or, to the extent determined by the Board, hereafter) in effect, in accordance
with their terms, including, without limitation, pension benefits and medical
and welfare benefits.


(d)    Vacation. During the Term, the Executive shall be entitled to four (4)
weeks of paid vacation per calendar year, in accordance with the Company’s
vacation policies. Any vacation shall be taken at the reasonable and mutual
convenience of the Company and the Executive.


(e)    Equity Awards. As soon as practicable after the date of this Agreement,
the Executive shall be granted additional options to purchase one million
(1,000,000) shares of ADT’s common stock (“New Options”). The New Options shall
have the same terms and conditions as the previous grants of options that were
granted on January 18, 2018, by ADT to the Executive in connection with ADT’s
initial public offering (including a three-year cliff-vesting schedule and term,
which vesting schedule will commence as of the Effective Date), except that the
exercise price per share of the New Options shall be equal to the fair market
value of a share of ADT common stock on the date of grant (as determined under
the ADT 2018 Omnibus Incentive Plan). Notwithstanding the foregoing, if the date
of grant occurs at a time when ADT is in a closed trading window, then the date
of grant will be the first date thereafter that occurs (i) in an open trading
window and (ii) on which the New York Stock Exchange is open for trading. During
the Term, following the Effective Date, in addition to the New Options, the
Executive shall be eligible to participate in ADT’s long-term incentive plans as
generally made available to other senior executives of the Company and its
Affiliates. During the Term, commencing with the long-term incentive award for
fiscal year 2019, the Executive will be eligible to receive a long-term
incentive award (at the time awards are made to the other senior executives of
the Company and its Affiliates) with a target value (as determined by the
Compensation Committee of the Board) equal to 450% of the Executive’s
then-current Annual Base Salary.


(f)    Business Expenses. During the Term, the Company shall reimburse the
Executive for all reasonable travel and other business expenses incurred by him
in the performance of his duties to the Company, in accordance with the
Company’s expense reimbursement policies and procedures.


5
Doc#: US1:12259230v9

--------------------------------------------------------------------------------




Exhibit 10.12


4.Termination. The Executive’s employment hereunder may be terminated prior to
the expiration of the Term resulting from a non-renewal pursuant to Section 2(b)
above by the Company or the Executive, as applicable, without any breach of this
Agreement only under the following circumstances:


(a)    Circumstances.


(i) Death. The Executive’s employment hereunder shall terminate upon his death.
(ii)Disability. If the Executive has incurred a Disability, the Company may give
the Executive written notice of its intention to terminate the Executive’s
employment. In that event, the Executive’s employment with the Company shall
terminate effective on the later of the thirtieth (30th) day after receipt of
such notice by the Executive and the date specified in such notice, provided
that within the thirty (30) day period following receipt of such notice, the
Executive shall not have returned to full-time performance of his duties
hereunder.


(iii)Termination with Cause. The Company may terminate the Executive’s
employment with Cause.


(iv)Termination without Cause. The Company may terminate the Executive’s
employment without Cause.


(v)Resignation with Good Reason. The Executive may resign from his employment
with Good Reason.


(vi)Resignation without Good Reason. The Executive may resign from his
employment without Good Reason upon not less than forty-five (45) days’ advance
written notice to the Board.


(b)    Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive under this Section 4 (other than termination
pursuant to Section 4(a)(i)) shall be communicated by a written notice to the
other party hereto (i) indicating the specific termination provision in this
Agreement relied upon, (ii) except with respect to a termination pursuant to
Section 4(a)(iv) or (vi), setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) specifying a Date of
Termination as provided herein (a “Notice of Termination”). If the Company
delivers a Notice of Termination under Section 4(a)(ii), the Date of Termination
shall be at least thirty (30) days following the date of such notice; provided,
however, that such notice need not specify a Date of Termination, in which case
the Date of Termination shall be determined pursuant to Section 4(a)(ii). If the
Company delivers a Notice of Termination under Section 4(a)(iii) or 4(a)(iv),
the Date of Termination shall be, in the Company’s sole discretion, the date on
which the Executive receives such notice or any subsequent date selected by the
Company. If the Executive delivers a Notice of Termination under Section
4(a)(v), the Date of Termination shall be at least thirty (30) days following
the date of such notice; provided, however, that the Company may, in its sole
discretion, accelerate the Date of Termination to any date that occurs following
the Company’s receipt of such notice, without changing the characterization of
such termination as voluntary, even if such date is prior to the


6
Doc#: US1:12259230v9

--------------------------------------------------------------------------------




Exhibit 10.12


date specified in such notice. The failure by the Company or the Executive to
set forth in the Notice of Termination any fact or circumstance that contributes
to a showing of Cause or Good Reason shall not waive any right of the Company or
the Executive hereunder or preclude the Company or the Executive from asserting
such fact or circumstance in enforcing the Company’s or the Executive’s rights
hereunder.


(c)    Termination of All Positions. Upon termination of the Executive’s
employment for any reason, the Executive agrees to resign, as of the Date of
Termination or such other date requested by the Company, from his position on
the Board and all committees thereof (and, if applicable, from the board of
directors or similar governing bodies (and all committees thereof) of all other
Affiliates of the Company) and from all other positions and offices that the
Executive then holds with the Company and its Affiliates.


5.
Company Obligations upon Termination of Employment.



(a)    In General. Subject to Section 11(b), upon termination of the Executive’s
employment for any reason, the Executive (or the Executive’s estate) shall be
entitled to receive
(i)any amount of the Executive’s Annual Base Salary earned through the Date of
Termination not theretofore paid, (ii) any expenses owed to the Executive under
Section 3(f), (iii) any accrued vacation pay owed to the Executive pursuant to
Section 3(d), and (iv) any amount arising from the Executive’s participation in,
or benefits under, any employee benefit plans, programs, or arrangements under
Section 3(c) (other than severance plans, programs, or arrangements, including,
but not limited to, the ADT Corporation Change in Control Severance Plan, the
ADT Corporation Severance Plan for U.S. Officers and Executives, and the ADT LLC
Severance Plan for U.S. Employees), which amounts shall be payable in accordance
with the terms and conditions of such employee benefit plans, programs, or
arrangements including, where applicable, any death and disability benefits.


(b)    Termination without Cause or Resignation with Good Reason. Subject to
Section 11(b), if the Company terminates the Executive’s employment without
Cause pursuant to Section 4(a)(iv) or if the Company elects not to renew the
term of this Agreement and terminate the Executive’s employment hereunder in
accordance with Section 2(b) above, or if the Executive resigns from his
employment with Good Reason pursuant to Section 4(a)(v), the Company shall, in
addition to the benefits and payments under Section 5(a)-


(i)    continue to pay the Annual Base Salary in accordance with the Company’s
customary payroll practices during the period (the “Severance Period”) beginning
on the Date of Termination and ending on the earlier to occur of (A) the
twenty-four (24) month anniversary of the Date of Termination and (B) the first
date that the Executive violates any covenant contained in Section 6 or 7;


(ii)    continue to provide coverage during the Severance Period for the
Executive and any eligible dependents under all Company health and welfare plans
in which the Executive and any such dependents participated immediately prior to
the Date of Termination, to the extent permitted thereunder (and to the extent
that such benefits may be provided under applicable law without penalty) and
subject to any active-employee cost-sharing or similar provisions in effect for
the Executive thereunder as of immediately prior to the Date of Termination; and




7
Doc#: US1:12259230v9

--------------------------------------------------------------------------------




Exhibit 10.12


(iii)    subject to the Executive’s compliance with the covenants contained in
Sections 6 and 7, pay the Executive a prorated portion of the Annual Bonus
payable with respect to the calendar year in which such termination occurs,
determined on a daily basis, based solely on the actual level of achievement of
the applicable performance goals for such year, and payable if and when annual
bonuses are paid to other senior executives of the Company with respect to such
year.


provided, however, that notwithstanding the foregoing, (x) the amounts payable
to the Executive under this Section 5(b) shall be contingent upon and subject to
the Executive’s execution and non- revocation of a general waiver and release of
claims agreement in the Company’s customary form (and the expiration of any
applicable revocation period), on or prior to the sixtieth (60th) day following
the Date of Termination; and (y) the installment payments pursuant to this
Section 5(b) shall commence on the first payroll period following the effective
date of such release of claims, and the initial installment shall include a
lump-sum payment of all amounts accrued under this Section 5(b) from the Date of
Termination through the date of such initial payment.


(c)    Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto, which shall have accrued prior to
such expiration or termination.


6.
Non-Competition; Non-Solicitation; Non-Hire.



(a)    The Executive shall not, at any time during the Term or during the
twenty-four (24) month period following the Date of Termination:


(i)    directly or indirectly engage in, have any equity interest in, or manage
or operate any Person, firm, corporation, partnership, business or entity
(whether as director, officer, employee, agent, representative, partner,
security holder, consultant, or otherwise) that engages in (either directly or
through any subsidiary or Affiliate thereof) any business or activity that
competes with any of the businesses of the Company or any entity owned by the
Company. Notwithstanding the foregoing, the Executive shall be permitted to
acquire a passive stock or equity interest in such a business, provided that the
stock or other equity interest acquired is not more than five percent (5%) of
the outstanding interest in such business;


(ii)    directly or indirectly solicit, on his own behalf or on behalf of any
other Person or entity, the services of, or hire, any individual who is (or, at
any time during the previous year, was) an employee, independent contractor, or
director of the Company (other than an individual who was within the previous
year his personal assistant or secretary), or solicit any of the Company’s
then-current employees, independent contractors, or directors to terminate
services with the Company, provided that (A) following the six (6) month
anniversary of the Date of Termination, the foregoing shall not apply to any
employee, independent contractor or director who has been terminated by the
Company at least six (6) months prior to such solicitation, and (B) the
placement of general advertisements in newspapers, magazines or electronic media
shall not, by itself, constitute a breach of this Section 6(a)(ii); or


(iii)    directly or indirectly, on his own behalf or on behalf of any other
person or entity, recruit or otherwise solicit or induce any customer,
subscriber, or supplier of the Company




8
Doc#: US1:12259230v9

--------------------------------------------------------------------------------




Exhibit 10.12


to terminate its arrangement with the Company, or otherwise change its
relationship with the Company.


(b)    In the event that the terms of this Section 6 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.


(c)    As used in this Section 6, the term “Company” shall include ADT Inc., the
Company, and any direct or indirect subsidiaries thereof or any successors
thereto.


(d)    The provisions contained in Section 6(a) may be waived with the prior
written consent of the Board.


7.
Nondisclosure of Proprietary Information; Nondisparagement.



(a)    Except as required in the faithful performance of the Executive’s duties
hereunder or pursuant to Section 7(c), the Executive shall, during the Term and
after the Date of Termination, maintain in confidence and shall not directly or
indirectly, use, disseminate, disclose or publish, or use, for his benefit or
the benefit of any Person, firm, corporation, or other entity, any confidential
or proprietary information or trade secrets of or relating to the Company,
including, without limitation, information with respect to the Company’s
operations, processes, protocols, products, inventions, business practices,
finances, principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees, or other terms of employment (“Proprietary
Information”), or deliver to any Person, firm, corporation, or other entity any
document, record, notebook, computer program, or similar repository of or
containing any such Proprietary Information. The Executive’s obligation to
maintain and not use, disseminate, disclose or publish, or use, for his benefit
or the benefit of any Person, firm, corporation, or other entity, any
Proprietary Information after the Date of Termination will continue so long as
such Proprietary Information is not, or has not by legitimate means become,
generally known and in the public domain (other than by means of the Executive’s
direct or indirect disclosure of such Proprietary Information) and continues to
be maintained as Proprietary Information by the Company. The parties hereby
stipulate and agree that as between them the Proprietary Information identified
herein is important and material and affects the successful conduct of the
businesses of the Company (and any successor or assignee of the Company).


(b)    Upon termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, and financial documents, and any other documents, concerning the
Company’s customers, business plans, marketing strategies, products, or
processes.




9
Doc#: US1:12259230v9

--------------------------------------------------------------------------------




Exhibit 10.12


(c)    The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, and
shall, as much in advance of the return date as possible, make available to the
Company and its counsel the documents and other information sought and shall
assist such counsel in resisting or otherwise responding to such process.


(d)    The Executive agrees not to disparage the Company, any of its products or
practices, or any of its directors, officers, agents, representatives,
stockholders, or Affiliates, either orally or in writing, at any time and the
Company shall use its reasonable best efforts to cause its officers and
directors not to disparage the Executive at any time; provided, however, that
the Executive may, and the Company’s officers and directors may (A) confer in
confidence with his (or in the case of an officer or director, their personal or
the Company’s) legal representatives,
(B)make truthful statements as required by law or when requested by a
governmental, regulatory or similar body or entity, and/or (C) make truthful
statements in the course of performing his or their duties to the Company. As
used in this Section 7, the term “Company” shall include ADT Inc., the Company,
and any direct or indirect subsidiaries thereof or any successors thereto.


8.Injunctive Relief. The Executive recognizes and acknowledges that a breach of
any of the covenants contained in Sections 6 and 7 will cause irreparable damage
to the Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Sections 6 and 7, in addition to any other
remedy that may be available at law or in equity, the Company will be entitled
to seek specific performance and injunctive relief.


9.Indemnification. During the Executive’s employment and service as a director
or officer (or both) and at all times thereafter during which the Executive may
be subject to liability, the Executive shall be entitled to indemnification set
forth in the Company’s Certificate of Incorporation and By-laws to the maximum
extent allowed under the laws of the State of Delaware and he shall be entitled
to the protection of any insurance policies the Company may elect to maintain
generally for the benefit of its directors and officers against all costs,
charges, and expenses incurred or sustained by him in connection with any
action, suit, or proceeding to which he may be made a party by reason of his
being or having been a director, officer, or employee of the Company or any of
its subsidiaries (other than any dispute, claim, or controversy arising under or
relating to this Agreement). Notwithstanding anything to the contrary herein,
the Executive’s rights under this Section 9 shall survive the termination of his
employment for any reason and the expiration of this Agreement for any reason.


10.Cooperation. The Executive agrees that during and after his employment with
the Company, the Executive will assist the Company and its Affiliates in the
defense of any claims or potential claims that may be made or threatened to be
made against the Company or any of its Affiliates in any action, suit, or
proceeding, whether civil, criminal, administrative, investigative, or
otherwise, that are not adverse to the Executive (each, an “Action”), and will
assist the Company and its Affiliates in the prosecution of any claims that may
be made by the Company or any of its Affiliates in any Action, to the extent
that such claims may relate to the Executive’s employment or the period of the
Executive’s employment by the Company and its Affiliates. The Executive agrees,
unless precluded by law, to promptly inform the Company if the Executive is
asked to




10
Doc#: US1:12259230v9

--------------------------------------------------------------------------------




Exhibit 10.12


participate (or otherwise become involved) in any such Action. The Executive
also agrees, unless precluded by law, to promptly inform the Company if the
Executive is asked to assist in any investigation (whether governmental or
otherwise) of the Company or any of its Affiliates (or their actions) to the
extent that such investigation may relate to the Executive’s employment or the
period of the Executive’s employment by the Company, regardless of whether a
lawsuit has then been filed against the Company or any of its Affiliates with
respect to such investigation. The Company or one of its Affiliates shall
reimburse the Executive for all of the Executive’s reasonable out-of-pocket
expenses associated with such cooperation following his Date of Termination.


11.
Section 409A of the Code.



(a)    General. The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Code and
the Department of Treasury Regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof. Notwithstanding any provision of this
Agreement to the contrary, in the event that the Company determines that any
amounts payable hereunder will be taxable currently to the Executive under
Section 409A(a)(1)(A) of the Code and related Department of Treasury guidance,
the Company and the Executive shall cooperate in good faith to (i) adopt such
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that they mutually determine to
be necessary or appropriate to preserve the intended tax treatment of the
benefits provided by this Agreement, to preserve the economic benefits of this
Agreement, and to avoid less-favorable accounting or tax consequences for the
Company, and/or (ii) take such other actions as mutually determined to be
necessary or appropriate to exempt the amounts payable hereunder from Section
409A of the Code or to comply with the requirements of Section 409A of the Code
and thereby avoid the application of penalty taxes thereunder; provided,
however, that this Section 11(a) does not create an obligation on the part of
the Company to modify this Agreement and does not guarantee that the amounts
payable hereunder will not be subject to interest or penalties under Section
409A, and in no event whatsoever shall the Company or any of its Affiliates be
liable for any additional tax, interest, or penalties that may be imposed on the
Executive as a result of Section 409A of the Code or any damages for failing to
comply with Section 409A of the Code.


(b)    Separation from Service under Section 409A. Notwithstanding any provision
to the contrary in this Agreement: (i) no amount shall be payable pursuant to
Section 5(a) or Section 5(b) unless the termination of the Executive’s
employment constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Department of Treasury Regulations;
(ii)if the Executive is deemed at the time of his separation from service to be
a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent that delayed commencement of any portion of the termination benefits
to which the Executive is entitled under this Agreement (after taking into
account all exclusions applicable to such termination benefits under Section
409A), including, without limitation, any portion of the additional compensation
awarded pursuant to Section 5(a) or Section 5(b), is required in order to avoid
a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
portion of the Executive’s termination benefits shall not be provided to the
Executive prior to the earlier of (A) the expiration of the six-month period
measured from the date of the Executive’s “separation from service” with the
Company (as such term is defined in the Department of Treasury Regulations
issued under




11
Doc#: US1:12259230v9

--------------------------------------------------------------------------------




Exhibit 10.12


Section 409A) and (B) the date of the Executive’s death; provided, that upon the
earlier of such dates, all payments deferred pursuant to this Section 11(b)(ii)
shall be paid to the Executive in a lump sum, and any remaining payments due
under this Agreement shall be paid as otherwise provided herein; (iii) the
determination of whether the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his separation from
service shall be made by the Company in accordance with the terms of Section
409A of the Code and applicable guidance thereunder (including, without
limitation, Section 1.409A-1(i) of the Department of Treasury Regulations and
any successor provision thereto); (iv) for purposes of Section 409A of the Code,
the Executive’s right to receive installment payments pursuant to Section 5(b)
shall be treated as a right to receive a series of separate and distinct
payments; and
(v) to the extent that any reimbursement of expenses or in-kind benefits
constitutes “deferred compensation” under Section 409A, such reimbursement or
benefit shall be provided no later than December 31 of the year following the
year in which the expense was incurred. The amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year. The amount of any in-kind benefits provided in one year shall not affect
the amount of in-kind benefits provided in any other year.


12.
Section 280G of the Code.



(a)    If there is a change of ownership or effective control or change in the
ownership of a substantial portion of the assets of the Company (within the
meaning of Section 280G of the Code) (a “Change in Control”) and any payment or
benefit (including payments and benefits pursuant to this Agreement) that the
Executive would receive from the Company or otherwise (“Transaction Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986 (the “Code”), and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Company shall cause to be determined, before any amounts of the
Transaction Payment are paid to the Executive, which of the following two
alternative forms of payment would result in the Executive’s receipt, on an
after-tax basis, of the greater amount of the Transaction Payment
notwithstanding that all or some portion of the Transaction Payment may be
subject to the Excise Tax: (1) payment in full of the entire amount of the
Transaction Payment (a “Full Payment”), or
(2) payment of only a part of the Transaction Payment so that the Executive
receives the largest payment possible without the imposition of the Excise Tax
(a “Reduced Payment”). For purposes of determining whether to make a Full
Payment or a Reduced Payment, the Company shall cause to be taken into account
all applicable federal, state and local income and employment taxes and the
Excise Tax (all computed at the highest applicable marginal rate, net of the
maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes). If a Reduced Payment is made, the
reduction in payments and/or benefits will occur in the following order: (1)
first, reduction of cash payments, in reverse order of scheduled payment date
(or if necessary, to zero), (2) then, reduction of non-cash and non-equity
benefits provided to the Executive, on a pro rata basis (or if necessary, to
zero), and (3) then, cancellation of the acceleration of vesting of equity award
compensation in the reverse order of the date of grant of the Executive’s equity
awards.


(b)    Unless the Executive and the Company otherwise agree in writing, any
determination required under this section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding




12
Doc#: US1:12259230v9

--------------------------------------------------------------------------------




Exhibit 10.12


upon the Executive and the Company for all purposes. For purposes of making the
calculations required by this section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Accountants shall provide detailed supporting
calculations to the Company and the Executive as requested by the Company or the
Executive. The Executive and the Company shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section as well as any costs incurred by the Executive with
the Accountants for tax planning under Sections 280G and 4999 of the Code.


(c)    Notwithstanding the foregoing, in the event that no stock of the Company
is readily tradable on an established securities market or otherwise (within the
meaning of Section 280G of the Code) at the time of the Change in Control, the
parties may elect to submit to a vote of shareholders for approval the portion
of the Transaction Payments that exceeds three times the Executive’s “base
amount” (within the meaning of Section 280G of the Code) (the “Excess Parachute
Payments”) in accordance with Treas. Reg. §1.280G-1, and the Executive shall
cooperate with such vote of shareholders, including the execution of any
required documentation subjecting the Executive’s entitlement to all Excess
Parachute Payments to such shareholder vote.


13.Assignment and Successors. The Company may assign its rights and obligations
under this Agreement to any entity, including any successor to all or
substantially all the assets of the Company, by merger or otherwise, and may
assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates. The Executive may not assign his
rights or obligations under this Agreement to any individual or entity. This
Agreement shall be binding upon and inure to the benefit of the Company and the
Executive and their respective successors, assigns, personnel, legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable. In the event of the Executive’s death following a
termination of his employment, all unpaid amounts otherwise due the Executive
(including under Section 5) shall be paid to his estate.


14.Governing Law. This Agreement shall be governed, construed, interpreted, and
enforced in accordance with the substantive laws of the State of Delaware,
without reference to the principles of conflicts of law of Delaware or any other
jurisdiction, and where applicable, the laws of the United States.


15.Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


16.Notices. Any notice, request, claim, demand, document, and other
communication hereunder to any party hereto shall be effective upon receipt (or
refusal of receipt) and shall be in writing and delivered personally or sent by
telex, telecopy, or sent by nationally recognized overnight courier, or
certified or registered mail, postage prepaid, to the following address (or at
any other address as any party hereto shall have specified by notice in writing
to the other party hereto):




13
Doc#: US1:12259230v9

--------------------------------------------------------------------------------




Exhibit 10.12


(a)    If to the Company:


ADT LLC
1501 Yamato Rd. Boca Raton, FL 33431 Fax: 855-238-0131
Attention: Chief Legal Officer and a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas
New York, New York 10019-6064 Fax: (212) 757-3990
Attention: Lawrence I. Witdorchic


(b)    If to the Executive, at his most recent address on the payroll records of
the Company.


17.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


18.Entire Agreement. The terms of this Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) is
intended by the parties hereto to be the final expression of their agreement
with respect to the employment of the Executive by the Company and may not be
contradicted by evidence of any prior or contemporaneous agreement (including,
without limitation, any term sheet and the Prior Agreement). The parties hereto
further intend that this Agreement shall constitute the complete and exclusive
statement of its terms and that no extrinsic evidence whatsoever may be
introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.


19.Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing signed by the Executive and a duly
authorized officer of Company that expressly identifies the amended provision of
this Agreement. By an instrument in writing similarly executed and similarly
identifying the waived compliance, the Executive or a duly authorized officer of
the Company may waive compliance by the other party or parties with any
provision of this Agreement that such other party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure to
comply or perform. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall preclude any other or further exercise of any
other right, remedy, or power provided herein or by law or in equity.


20.No Inconsistent Actions. The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.




14
Doc#: US1:12259230v9

--------------------------------------------------------------------------------




Exhibit 10.12


21.Construction. This Agreement shall be deemed drafted equally by both of the
parties hereto. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections, or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary: (a) the plural
includes the singular, and the singular includes the plural; (b) “and” and “or”
are each used both conjunctively and disjunctively; (c) “any,” “all,” “each,” or
“every” means “any and all,” and “each and every”; (d) “includes” and
“including” are each “without limitation”; and (e) “herein,” “hereof,”
“hereunder,” and other similar compounds of the word “here” refer to the entire
Agreement and not to any particular paragraph, subparagraph, section, or
subsection.


22.Dispute Resolution. The parties agree that any suit, action or proceeding
brought by or against such party in connection with this Agreement shall be
brought solely in any state or federal court within the State of Delaware. Each
party expressly and irrevocably consents and submits to the jurisdiction and
venue of each such court in connection with any such legal proceeding, including
to enforce any settlement, order or award, and such party agrees to accept
service of process by the other party or any of its agents in connection with
any such proceeding. In the event of any dispute between the Company and the
Executive (including, but not limited to, under or with respect to this
Agreement), subject to the Executive prevailing on at least one material claim
or issue asserted in such dispute, the Company shall reimburse the Executive for
all attorneys’ fees and other litigation costs incurred by the Executive in
connection with such dispute. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST
SUCH PARTY IN RESPECT OF ITS RIGHTS OR OBLIGATIONS HEREUNDER.


23.Enforcement. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable, this Agreement shall
be construed and enforced as if such illegal, invalid, or unenforceable
provision were never a part of this Agreement, and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid, or unenforceable provision or by its severance from
this Agreement. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid, and enforceable.


24.Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local, and foreign withholding
and other taxes and charges that the Company is required to withhold. The
Company shall be entitled to rely on an opinion of counsel if any questions as
to the amount or requirement of withholding shall arise.


25.Employee Acknowledgement. The Executive acknowledges that he has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representations or promises made by the Company other than
those contained in writing herein, and has entered into this Agreement freely
based on his own judgment.
[signature page follows]




15
Doc#: US1:12259230v9

--------------------------------------------------------------------------------




Exhibit 10.12




The parties have executed this Agreement as of the date first written above.




 
COMPANY
 
 
 
 
ADT LLC
 
 
 
 
By:
   /s/ P. Gray Finney
 
 
Name: P. Gray Finney
 
 
Title: Senior Vice President, Chief
 
 
            Legal Officer and Secretary
 
 
 
 
 
 
 
EXECUTIVE
 
   /s/ James D. DeVries


 
   James D. DeVries
 
 
 









































































[Signature Page to James D. DeVries Second Amended & Restated Employment
Agreement]


16
Doc#: US1:12259230v9